Citation Nr: 0733282	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefit sought on appeal.  The veteran's case 
is currently advanced on the docket.

In November 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The veteran's generalized anxiety disorder is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for generalized anxiety 
disorder.  He contends his anxiety was incurred in service, 
and his representative has contended the anxiety is 
specifically related to combat.
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

For combat veterans, 38 U.S.C.A. § 1154(b) (West 2002) 
provides that "[t]he Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2007). However, the United States Court of Appeals 
for Veterans Claims (the Court) has further held that 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

With regard to a current diagnosis, the veteran was most 
recently diagnosed with generalized anxiety disorder in a May 
2007 VA examination.

As to the second element of service connection, it is unknown 
whether the veteran is entitled to a relaxed evidentiary 
requirement for determining what happened in service due to 
any combat status.  The veteran's Form DD214 does not reflect 
the receipt of any medals indicative of combat.  The only 
service record contained in the file is the veteran's 
separation examination.  A response from the National 
Personnel Records Center indicated that the veteran's records 
may have been burned in a fire at that facility.  Given the 
absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  

Despite the heightened duty required for fire-related service 
records, and the possibility of a relaxed evidentiary 
standard for combat status, the Board cannot find that 
service connection has been established.  The veteran's 
separation examination was normal.  Records from the Office 
of the Army Surgeon General do not reflect treatment for, 
complaints of, or diagnoses related to any psychiatric 
condition.  Moreover, even assuming, arguendo, that the 
veteran's destroyed service records supported either the in-
service incurrence of a psychiatric condition or combat 
status, a nexus is still required linking the veteran's 
current condition to service.  In this regard, the May 2007 
VA examiner found it is "unlikely" that the veteran's 
current diagnosis is related to his active duty, noting that 
since discharge, the veteran "was able to get married, raise 
a family, and work for over 40 years."  The only other nexus 
opinion associated with the file is that of a November 1998 
VA examiner who found that the veteran's symptoms of anxiety 
were not incurred prior to or in service.  There are no other 
nexus opinions in the claims file.  The Board has considered 
the veteran's arguments in support of his assertion that he 
has generalized anxiety disorder related to service, but the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to the etiology of 
his disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His argument cannot provide a factual predicate upon 
which compensation may be granted.  While he reported to 
examiners that he experienced anxiety and nervousness in 
service and received treatment for these problems after 
service, the written record does not support his claim.  In 
his applications for service connection for anxiety disorder, 
the veteran stated that it began in 1995.  He provided the 
names of a physician who had first treated him in 1980.  
Those records were obtained and showed treatment from 1995 to 
1998 with no reference to anxiety disorder.  

Alternatively, the nexus to a service injury or event may be 
satisfied by evidence that a chronic disease manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  Psychoses have been 
identified as such a chronic disease subject to presumptive 
service connection.  38 C.F.R. § 3.309 (2007).  However, the 
earliest medical evidence associated with the claims file is 
dated from 1995, nearly 40 years after discharge.  Because no 
diagnosis of any psychiatric condition was made within one 
year of the veteran's service separation, the presumption for 
service connection for chronic diseases does not apply.

For all of these reasons, the veteran's claim for service 
connection for generalized anxiety disorder must be denied.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2005 and December 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter of March 2005 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession, and the 
letter of December 2006 provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  As such, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

Moreover, the Board finds that a remand is not required due 
to the development completed in response to the Board's 
November 2006 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The intentions and directives of the November 2006 
remand were accomplished.  The veteran was afforded a 
complaint VA examination in May 2007 and all current VA 
treatment records were obtained.  The veteran was provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), as discussed above, was afforded the opportunity to 
submit additional evidence, and was also advised to submit a 
variety of the alternative types of evidence available to 
support his claim.  The Board further finds despite an 
inadequacy, the December 2006 letter advised the veteran that 
evidence soon after service would be the most persuasive 
evidence available, and was given the opportunity to submit 
or identify any earlier psychiatric treatment received prior 
to the records from 2001, which are already in the claims 
file.  The December 2006 letter erroneously informed the 
veteran that new and material evidence was required to reopen 
his claim, but the Board finds this was not prejudicial to 
the veteran because in so informing him, the veteran was 
specifically directed to submit or identify any records of 
psychiatric treatment received prior to 2001, which exactly 
complies with the intent of the Board's remand.  In addition, 
the letter informed the veteran that evidence was needed 
showing that his anxiety disorder existed from military 
service, and that such evidence could include details about 
medical treatment received during service, lay statements 
from people who knew that the condition existed during 
service, records and statements from service medical 
personnel, to include nurses, corpsmen, and medics, and any 
medical evidence from hospitals, clinics, and private 
physicians of treatment received since military service.  As 
such, the development directed by the Board in its last 
remand was accomplished and the intent of the remand was 
achieved.

The Board further finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records and all post 
service treatment records have been obtained.  He was 
afforded VA examinations in November 1998, June 2000, January 
2004, and May 2007.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for generalized anxiety disorder, claimed 
as a nervous condition, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


